DETAILED ACTION
Claims 1-5 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/07/2020 are acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harrison et al., hereinafter “Harrison” (U.S. Pub. No. 2016/0000422).
Regarding claim 1, Harrison discloses a loader for a surgical suturing instrument, comprising:
a head 620 (see Figures 6A-6E) having a protrusion 630 configured to be brought into contact pivotably with and releasably held by a tissue bite area 942 of a surgical suturing instrument 900’ (protrusion 630 is capable of coupling with ferrule receiving chamber 933 such that it can contact pivotably with, or be rotated around, and be releasably held by tissue bite area 942);
a tube interface (where 620 and 610 meet);
one or more ferrule holders defined by the protrusion (630 defines a pin that holds ferrule 70); and
one or more ferrules 70, each corresponding to and held by one of the one or more ferrule holders and coupled to a suture end 500 that leads from a tube 610 releasably held by the tube interface (see paragraph [0142]).
Regarding claim 2, Harrison discloses a pledget holder (it is noted that a “pledget” is not positively recited, and the recited “holder” need only be capable of holding a pledget; the Office submits that the loader in Figures 6A-6E meets the structural limitations of the claim since it has recesses and channels within 620 or 614 or between 620 and 610 that are capable of holding a pledget, and the loader may indirectly hold a pledget since a suture may be threaded through the loader while the suture is secured to a pledget).
628 leading to the tube interface (see Figures 6B-6D; slot 628 facilitates manipulation of suture 500 and leads towards the interface between 620 and 610).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,433,834.  Although the claims at issue are not identical, they are not patentably distinct from each other.  It is clear that the elements of the claims are to be found in the patent claims.  Claim 1 is encompassed within claims 1 and 5 of the patent, wherein the patent claims have more elements and thus are more specific and anticipate claim 1 of the application.  It is also clear that elements of Claim 2 are found in claim 2 of the patent, elements of Claim 3 are found in claim 3 of the patent, elements of Claim 4 are found in claim 4 of the patent, and elements of Claim 5 are found in claims 1 and 5 of the patent.  Therefore claims 1-5 are not patentably distinct from claims 1-5 of the patent.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the double patenting rejection set forth above is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record, alone or in combination, teaches or renders obvious a suture loader including, inter alia, one or more ferrule holders defined by a protrusion that is capable of being brought into contact pivotably with and releasably held by a tissue bite area of a surgical suturing instrument, and one or more ferrules held by one of the ferrule holders, and an alignment guide configured to mate with a tissue bite area to align between the one or more ferrules and one or more corresponding needles of a surgical suturing instrument.  Harrison (U.S. Pub. No. 2016/0000422) discloses the claimed device, as discussed above, including tube 610 (having lumen 614) that acts as a guide to align ferrule 70 with a corresponding needle 931’ of a surgical suturing instrument 900’ (see paragraph [0143]).  Therefore, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harrison by providing, in addition to the tube that already serves as a guide, an alignment guide configured to mate with a tissue bite area to achieve proper alignment between the one or more ferrules and one or more corresponding needles of a surgical suturing instrument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.